 

 

Case 1:20-cv-03128-LDH-PK Document1 Filed 07/14/20 Page 1 of 15 PagelD #: 1

IN THE UNITED STATES DISTRICT COURT FOR
THE EASTERN DISTRICT OF NEW YORK

 

 

Xx
KENDELL GARCIA, on behalf of self and all others
similarly situated,
Plaintiffs, Docket No.:
-against-
CLASS ACTION COMPLAINT
BAY RIDGE VOLVO-AMERICAN, and
BAY RIDGE HONDA, INC., JURY TRIAL DEMANDED
Defendants.
X

Plaintiff, Kendell Garcia (hereinafter “Plaintiff’), individually and on behalf of all current
and former similarly situated employees, who were hired and worked for Defendants as a sales
representative, by and through their undersigned counsel, hereby makes the following allegations
against Bay Ridge Honda and Bay Ridge Volvo-American (hereinafter “ Defendants”) concerning
their acts upon actual knowledge, investigation of their counsel and concerning all other matters,
upon information belief.

NATURE OF THE ACTION

1. Plaintiff brings this action under the Fair Labor Standards Act, 29 U.S.C.A §§ 201, et seq.
(“FLSA”) and New York Labor Law, Article 19 §§ 650 et. seq. (“NYLL”).

2. This Complaint seeks to recover appropriate wages, including the minimum wage and
overtime compensation under the federal and state law for Plaintiff and his similarly situated co-
workers, who have been employed by Defendants as sales representatives or in similar positions,
however variously titled.

3. Defendants, Bay Ridge Honda, Inc. and its parent company Bay Ridge Volvo-American,
are involved in interstate commerce through the sales of automobiles.

4. Defendants employ salespeople such as Plaintiff and others similarly situated at its branch

locations to perform a variety of sales, customer service, and operational duties.
 

 

Case 1:20-cv-03128-LDH-PK Document1 Filed 07/14/20 Page 2 of 15 PagelD #: 2

JURISDICTION

5. Jurisdiction of this court arises under 28 U.S.C.A §§ 1331 and 1337.

6. In addition, the Court has jurisdiction over Plaintiff's claims under FLSA pursuant to
29 U.S.C. § 216(b).

7. This Court also has supplemental jurisdiction over Plaintiff's state law claims pursuant to
28 U.S.C. § 1367.

8. The state law claims are so closely related that they form part of the same case or
controversy under Article III of the Constitution. See 28 U.S.C. § 1367(a).

9. This Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C. §§ 221 and
2202.

VENUE

10. Venue is proper under 28 U.S.C.A § 1391 since Defendants do business in, and accordingly
reside in this district, and because a substantial part of the acts or omissions giving rise to the
claims therein occurred within this district.

PARTIES

11. Plaintiff, Kendell Garcia, is and was, at all relevant times, a resident of Kings County, New
York.

12. Plaintiff, the Putative Collective (hereinafter, the “Collective”), are all employees of
Defendants, who worked or are working as sales representatives for the three-year period
preceding the date of the filing of the instant Complaint.

13. Plaintiff, the Putative Class (hereinafter, the “Class”), are all employees of Defendants,
who worked or are working as sales representatives for the six-year period preceding the date of

the filing of the instant Complaint.

 

 
 

 

Case 1:20-cv-03128-LDH-PK Document1 Filed 07/14/20 Page 3 of 15 PagelD #: 3

14. Defendant, Bay Ridge Volvo-American, at all relevant times, was and is a New York State
Corporation with a principal place of business at 8801 4th Avenue, Brooklyn, New York.
15. Defendant, Bay Ridge Honda, at all relevant times herein, was and is a New York State

Corporation with a principal place of business at 8801 4th Avenue, Brooklyn, New York.

STATEMENT OF FACTS

16. Defendants operate a car dealership in the Bay Ridge section of Brooklyn and share a
physical business location.

17. Defendant Bay Ridge Volvo-American is the parent company of Defendant Bay Ridge
Honda.

18. Arthur Gotlieb and Vanessa Gong are the chief executive officers for Bay Ridge Volvo-
American.

19. Mr. Gotlieb is also the president of Bay Ridge Honda.

20. Plaintiff, Kendell Garcia, was hired on June 29, 2018 to work at the Bay Ridge dealership
location.

21. From June 29, 2018 to January 11, 2019, Plaintiff was employed as a non-exempt sales
representative by Defendants.

22. Defendants paid Plaintiff and, upon information and belief, all sales representatives $150
base pay plus commission for each week worked.

23. All work assigned to Plaintiff, the Collective and the Class was assigned by Defendants or
its agents.

24. Plaintiff's primary work duties included presenting car options to customers, negotiating

sales, processing sales forms and associated paperwork, preparing vehicles for delivery, and
 

 

retrieving or delivering vehicles to various locations. In addition, Plaintiff was required to make
marketing sales calls to potential customers and follow up on “leads” and customer inquiries.

25. Throughout his tenure at Defendants’ dealership, Plaintiff was assigned a mandatory six-
day weekly work schedule, with little variation.

26. He worked Monday through Friday from either 9:00 A.M. to 7:00 P.M. or 11 A.M. to 9:00
P.M. and on Saturday from 8:00 A.M. to 6:00 P.M. In addition, Plaintiff occasionally worked on
Sunday from 11 A.M. to 4:00 P.M.

27. Plaintiff was not allowed to provide any input in the assigned work schedule nor was he
permitted to make changes.

28. Upon information and belief, the Collective and Class were assigned to work substantially
similar schedules.

29. During most of the relevant times, New York City’s minimum wage was set to $13 per
hour, which entitled Plaintiff to $520 per week for 40 hours of work, and the federal minimum
wage was set to $7.25 per hour, which entitled Plaintiff to $290 for 40 hours of work.

30. Plaintiff was paid well below both the federal and state minimum wage requirement.

31. For example, for the workweek ending July 4, 2018, Plaintiff worked Monday — Friday,
from 9:00 A.M. to 7:00 P.M. and on Saturday, from 11:00 A.M. to 9:00 P.M., totaling 55.5 hours
of work time (60 hours minus 4.5 hours for lunch) but received renumeration of $150 gross pay
for the week, with no commission. For this week, Plaintiff made $2.70 per hour.

32. For the weeks that Plaintiff worked and received a commission, there are many weeks that
he still did not make the minimum wage.

33. For example, the workweek ending July 25, 2018, Plaintiff worked Monday — Friday, from

9:00 A.M. to 7:00 P.M. and on Saturday, from 11:00 A.M. to 9:00 P.M., totaling 55.5 hours of

Case 1:20-cv-03128-LDH-PK Document1 Filed 07/14/20 Page 4 of 15 PagelD #: 4
Case 1:20-cv-03128-LDH-PK Document1 Filed 07/14/20 Page 5 of 15 PagelD #: 5

 

 

work time (60 hours minus 4.5 hours for lunch) but received $348.34 gross pay ($150 base plus
$198.34 commission) which equates to $6.28 per hour.

34. For the workweek ending November 14, 2018, Plaintiff worked Monday — Friday, from
9:00 A.M. to 7:00 P.M. and on Saturday, from 11:00 A.M. to 9:00 P.M., totaling 55.5 hours of
work time but received gross pay of $386.25 ($150 base pay plus $236.25 commission) which
equates $6.96 per hour.

35. In addition to the minimum wage, Plaintiff was entitled to overtime pay in the amount of
time plus one half of the rate of pay for hours worked in excess of 40 hours. Thus, Plaintiff was
entitled to receive $19.50 per hour under state law and $10.88 per hour under federal law for
overtime.

36. Plaintiff never received compensation for overtime worked for the above weeks or for any
other week time.

37. For example, for the week ending August 15, 2018, Plaintiff worked Monday — Friday,
from 9:00 A.M. to 7:00 P.M. and on Saturday, from 11:00 A.M. to 9:00 P.M., totaling 55.5 hours
of work but received $359.53 ($150 base pay plus $209.53 commission). He was not compensated
for overtime.

38. For the week ending August 31, 2018, Plaintiff worked Monday — Friday, from 9:00 A.M.
to 7:00 P.M. and on Saturday, from 11:00 A.M. to 9:00 P.M., totaling 55.5 hours of work but
received $584.93 ($150 base pay plus $434.93). He was not compensated for overtime.

39. For both weeks, Plaintiff was entitled to at least $822.25 under state law and $458.64 under
federal law for minimum wage and overtime.

40. Plaintiff also never received any breaks apart from his daily 45-minute lunch break.

41. On January 11, 2019, Plaintiff resigned from his position as a sales representative.
 

Case 1:20-cv-03128-LDH-PK Document1 Filed 07/14/20 Page 6 of 15 PagelD #: 6

42. On February 27, 2019, Plaintiff made a request for his unpaid wages to Vanessa Gong.
43. Defendants never responded to Plaintiff's request for unpaid wages.
44. Thereafter, this lawsuit ensued.
COLLECTIVE ACTION ALLEGATIONS
45. Plaintiff sues on behalf of himself and all other similarly situated sales representatives
currently or formerly employed by Defendants (the “Collective”).

46. Plaintiff is an appropriate representative of this collective action under 29 U.S.C. § 216(b).
47. Specifically, Plaintiff and Collective are and have been similarly situated:

a. Plaintiff and the Collective were hired and assigned to work for Defendants

and had substantially similar job requirements and pay provisions;
b. Plaintiff and the Collective were subject to Defendants decisions, plans,

common policies, programs, practices, procedures, protocols, and routines;

c. Plaintiff and the Collective were all classified as non-exempt employees;
d. Plaintiff and the Collective, by definition, were all hourly paid employees;
e: Plaintiff and the Collective, by definition, all worked in excess of 40 hours

per week and were subject to Defendants routinely requiring them to work
weekly hours in excess of forty but failing to pay them minimum or
overtime compensation at time and one-half their regular rate for all
overtime hours worked;

f. The precise number of the Collective Members should be readily available
from Defendants personnel, scheduling, time records, and from input
received from the Collective Members as part of the notice and “opt-in”

process provided by 29 U.S.C. § 216(b).

 
 

 

Case 1:20-cv-03128-LDH-PK Document1 Filed 07/14/20 Page 7 of 15 PagelD #: 7

g. Defendants unlawful conduct has been repetitive and consistent.

CLASS ACTION ALLEGATIONS

48. Plaintiff brings this present claim pursuant to Federal Rules of Civil Procedure (“FRCP”)
23 on behalf of the New York Plaintiffs and a class of persons consisting of all persons who have
worked for Defendants as a sales representative (or in comparable roles with different titles) in the
State of New York.

49. Plaintiff brings this action on behalf of himself and all others similarly situated as a class
action. Plaintiff seeks to represent a class composed of and defined as follows:

a. All persons employed as non-traveling sales representatives at any time from six years
prior to the date of filing this claim.

50. Members of the class defined in the paragraph above are referred to as “Class Members”.

51. Plaintiffreserves the right to amend or modify the class description with greater specificity
or further division into subclasses or limitation to particular issues.

52. This action has been brought and may properly be maintained as a class action under the
provisions of FRCP Rule 23(a), (b). In its regular course of business, Defendants should maintain
the names and identity, addresses, the dates of employment and the rates of pay for each member
of the Class; hours assigned and worked; and the wages paid to the Class. Thus, this information
is easily ascertainable from the records of Defendants.

A. Numerosity

53. The Class Members as defined are so numerous that joinder of all the Class Members is

impracticable. While the precise number of Class Members has not been determined at this time,

Plaintiff is informed and believes, and based on the same alleges, that Bay Ridge Honda, Inc. and

 
 

 

Case 1:20-cv-03128-LDH-PK Document1 Filed 07/14/20 Page 8 of 15 PagelD #: 8

Bay Ridge Volvo-American currently employs and throughout the liability period employed
hundreds of employees in New York, who are or have been affected by the various policies alleged
herein. Accounting for employee turnover throughout the liability period necessarily increases this
number substantially.
B. Commonality

54. There are questions of law and fact common to the members of the Plaintiff Class that
predominate over any questions affecting only individual Class Members. These common
questions of law and fact include, without limitation:

i. Whether Defendants failed to keep true and accurate time records for all hours
worked by the nonexempt sales representatives;

il. What proof of hours worked is sufficient where an employer fails in its duty to
maintain true and accurate time records;

iii. Whether Defendants failed and/or refused to pay the nonexempt sales
representatives for all hours worked in violation of the NYLL Article 6 § 190 et seq.;

iv. Whether Defendants failed and/or refused to pay the nonexempt sales
representatives overtime pay for hours worked in excess of 40 hours per week within the
meaning of NYLL, Article 19 §§ 650 Regulations and 12 N.Y.C.R.R. Part 142;

v. Whether Defendants have had a policy for failing to pay nonexempt sales
representatives for time they worked;

vi. Whether Defendants policy for failing to pay nonexempt sales representatives was
instituted willfully or with reckless disregard of the law;

vii. Whether Defendants failed to compensate nonexempt sales representatives for all

work Defendants required and/or suffered or permitted them to perform; and

 
 

 

Case 1:20-cv-03128-LDH-PK Document1 Filed 07/14/20 Page 9 of 15 PagelD #: 9

vili. Whether Defendants correctly calculated and compensated the Plaintiff and all
other nonexempt sales representatives for hours worked in excess of 40 per workweek.
C; Typicality
55. The claims of the named Plaintiff are typical of the claims of the members of the Plaintiff
Class. Plaintiff and all Class Members have sustained injuries and damages arising out of and
caused by Defendants, Bay Ridge Honda, Inc. and Bay Ridge Volvo American. All Class members
were subject to the same corporate practices and policies of Defendants, as alleged herein, of
willfully failing and refusing to properly pay Plaintiff Class the required minimum wage and
overtime wage, and by the common course of conduct of Defendants in violation of laws and
regulations that have the force and effect of law and statutes, as alleged.
D. Adequacy of Representation
56. The named Plaintiff will fairly and adequately represent and protect the interests of
members of the Plaintiff Class. Plaintiff has the same common interests as those of members of
the Class and have retained well qualified attomeys to represent him and the class. Each of the
counsel for Plaintiff is competent and experienced in litigating large employment actions and will
devote adequate staff and resources to representation of the interests of the Class.
E. Superiority of Class Action
57. Aclass action is superior to other available means for the fair and efficient adjudication of
this controversy. Individual joinder of all Class Members is not practicable and questions of law
and fact common to the members of the Plaintiff Class predominate over any questions affecting
only individual Class Members. Each Class Member has been damaged and is entitled to recovery

by reason of the uniform illegal policies of Defendants.

 
 

Case 1:20-cv-03128-LDH-PK Document1 Filed 07/14/20 Page 10 of 15 PagelD #: 10

58. Class action treatment will allow those similarly situated persons to litigate their claims in
the manner that is most efficient and economical for the parties and the judicial system. Plaintiff
is unaware of any difficulties that are likely to be encountered in the senior management of this
action that would preclude its maintenance as a class action.

COMMON FACTUAL ALLEGATIONS

59. Plaintiff and members of the Class worked for Defendants as employees.

60. Upon information and belief, Plaintiff and those similarly situated worked more than 40
hours during most work weeks they worked for Defendants.

61. Defendants failed to pay Plaintiff and those similarly situated the required minimum wage
and overtime wages.

62. Throughout the relevant period, it has been Defendants policy and pattern to coerce
Plaintiff and those similarly situated to work in excess of 40 hours per week without paying them
minimum wage or overtime wages.

63. All of the work that Plaintiff and the Class performed has been assigned by Defendants or
Defendants have been made aware of all the work that Plaintiff and the Class have performed.

64. Upon information and belief, pursuant to a company-wide policy, pattern or practice that
was established, authorized, promulgated, and/or ratified by its corporate headquarters, Defendants
misclassified all of the sales representatives as exempt from protections pursuant to FLSA, NYLL
and applicable state law.

65. Defendants did not perform a person-by-person analysis of every sales representatives’ job
duties in making its decision to classify all of its employees as exempt.

66. Plaintiff and all members of the Class performed the same primary job duties of selling

automobiles.

10

 
 

Case 1:20-cv-03128-LDH-PK Document1 Filed 07/14/20 Page 11 of 15 PagelD #: 11

67. As part of regular business practice, Defendants have intentionally, willfully, and
repeatedly engaged in a pattern, practice, and/or policy of violating NYLL with respect to Plaintiff
and the Class.

FIRST CLAIM
(Fair Labor Standards Act: Minimum Wage and Unpaid Overtime Wages
On Behalf of Plaintiff and the Collective)

68. Plaintiff repeats and re-alleges all preceding paragraphs as fully set forth herein.

69. Throughout the liability period, Defendants, Bay Ridge Honda and Bay Ridge Volvo-
American were Plaintiff and the Collective’s “employer” as defined by the FLSA, 29 U.S.C. §
203(d) and were actively engaged in the conduct described herein.

70. At all relevant times, Plaintiff and the Collective were employees within the meaning of
29 U.S.C. §§ 203(e) and 207(a).

71. At all relevant times, Plaintiff and other similarly situated current and former employees
were engaged in commerce and or the production and selling of goods for commerce within the
meaning of 29 U.S.C. § 206(a) and 207(a).

72. Defendants required Plaintiff and the Collective to handle and move automobiles, and other
supplies and equipment that originated out-of-state to be sold and/or moved through interstate
commerce.

73. Defendants grossed at least $500,000 in all relevant years alleged herein.

74. Defendants employ and have employed more than 10 employees in all relevant years
alleged herein.

75. The minimum and overtime wage provisions set forth in §§ 201 et seq. of the FLSA apply

to Defendants.

11

 
 

 

Case 1:20-cv-03128-LDH-PK Document1 Filed 07/14/20 Page 12 of 15 PagelD #: 12

76. Defendants failed to pay Plaintiff and the Collective minimum and overtime wages to
which they are entitled to under the FLSA.

77. Because Defendants’ violations of the FLSA have been willful, a three-year statute of
limitation applies pursuant to 29 U.S.C. § 255.

78. Asaresult of the willful violations of Defendants, Plaintiff and the Collective have suffered
damages by being denied minimum and overtime wages in accordance with 29 U.S.C. §§ 201 et
seq, in amounts to be determined at trial, and are entitled to recovery of such amounts, liquidated
damages, prejudgment interest, attorneys’ fees, costs and other compensation pursuant to 29
US.C. § 216(b).

SECOND CLAIM

(NYLL: Appropriate Wages, Minimum Wage and Unpaid Overtime
On behalf of the New York Plaintiff and Class)

79. Plaintiff repeats and re-alleges all preceding paragraphs as fully set forth herein.

80. Defendants are employers of Plaintiff and the Class as defined by 29 U.S.C. § 203(d) and
by the NYLL § 190(3).

81. Atall relevant times, the Plaintiff and those belonging to the Class have been employees
of Defendants within the meaning of the NYLL § 190(2).

82. Defendants failed to pay the Plaintiff and the Class the minimum and overtime wages to
which they are entitled under NYLL Article 19 §§ 650 et seq., and the supporting New York State
Department of Labor Regulations, including but not limited to the Regulations in 12 N.Y.C.R.R.
Part 142.

83. Defendants have also violated NYLL § 191 by not paying Plaintiff and the Class wages for

which they are contractually entitled.

12

 
Case 1:20-cv-03128-LDH-PK Document1 Filed 07/14/20 Page 13 of 15 PagelD #: 13

84. Defendants have also violated NYLL § 193 by applying overtime deductions to Plaintiff
and the Class.

85. Defendants violations of the NYLL, as described in this Class Action Complaint, have been
willful and intentional.

86. Plaintiff and the Class are entitled to recover their unpaid wages pursuant to minimum
wage standards, overtime wages, liquidated damages, reasonable attorneys’ fees and costs of the

action, and pre-judgment and post-judgment interest, as provided by law.

WHEREFORE, Plaintiff on behalf of himself and on behalf of all other similarly situated,
requests the entry of a judgment in favor of Plaintiff, the Collective and the members of the
Plaintiff Class against Defendants, on all claims for relief including the following:

(a) Certification of the claims in this action as a collective action and a class action;

(b) Requiring Defendants to file with the Court and to provide to Plaintiff's counsel a
list of all names and current (or best known) home addresses and email addresses of all
individuals who currently work or have worked for Defendants as hourly paid sales

representatives during the applicable statute of limitations period, but who were not paid a

 

minimum wage or overtime premium for all the time worked in excess of 40 hours per
week;
(c) At the earliest possible time, authorizing Plaintiffs counsel to issue a notice of this |
collective action, or the Court issue such notice, to all persons who are members of the
collective class. Such notice shall inform them that this civil action has been filed, of the
nature of the action, and of their right to join this lawsuit if they believe they were denied

proper wages;

13

 

 
 

 

Case 1:20-cv-03128-LDH-PK Document1 Filed 07/14/20 Page 14 of 15 PagelD #: 14

(d) Designating the named Plaintiff, Kendell Garcia, as class representative, and
counsel of record as Class Counsel;

(e) Issuance of a declaratory judgment that the practices complained of in this
Collective and Class Action Complaint are unlawful under appropriate law;

(f) Finding that Defendants willfully violated the applicable minimum wage and
overtime provisions of the FLSA and NYLL by failing to pay all required appropriate
wages to Plaintiff, the Collective and Class Members;

(g) Awarding recovery for unpaid wages, including, as applicable, minimum and
overtime wages pursuant to 29 U.S.C. §§ 201 et seq and the supporting United States
Department of Labor regulations;

(h) Awarding pre-judgment and post-judgment interest to Plaintiff and the Collective
and Class Members;

(i) Awarding liquidated damages to the Plaintiff, the Collective and Class Members;

(j) Issuing appropriate equitable and injunctive relief, including but not limited to, an
order enjoining Defendants from violating the foregoing laws and regulations in the future;

(k) Awarding all costs and reasonable attorney fees incurred during the pendency of
this suit;

(1) Awarding any further relief as this Court deems just and equitable.

DEMAND FOR A TRIAL BY JURY
Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands a trial
by jury on all questions of fact raised by the Complaint.

Dated: Tuesday, July 14, 2020
Brooklyn, New York 11242

14

 
 

 

Case 1:20-cv-03128-LDH-PK Document1 Filed 07/14/20 Page 15 of 15 PagelD #: 15

Counsel for Plaintiff and the putative
Collective and Class

R lly Submited,

Nnenna Onua

MCKINLEY ONUA & ASSOCIATES, PLLC
26 Court Street, Suite 300

Brooklyn, NY 11242

(718) 522-0236

nonua@mckineyonua.com

15

 
